DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
Formal Matters
Applicants’ amendments and arguments along with the declaration by Yang Zhu in the reply filed on April 28, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1, 3, 6-9, 11-13, and 15-20 are pending.  Claims 1, 3, 6-9, and 11-12 are under consideration in the instant office action. Claims 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 2, 4-5, 10 and 14 are canceled. Applicants amendments and arguments did not overcome 
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Note: The claims are examined with respect to the elected species only.

Claims 1, 3, 6-9, and 11-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (WO 2015/160793) and Uemukai et al. (International Journal of Polymer Science Volume 2013, 1-9)
Applicant Claims

Applicant claims a thermal responsive copolymer composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jiang et al. teach provided are novel biocompatible copolymers, compositions comprising the copolymers, and methods of using the copolymers. The copolymers are non-toxic and typically have an LCST below 37°C. Compositions comprising the copolymers can be used for wound treatment, as a cellular growth matrix or niche and for injection into cardiac tissue to repair and mechamcally support damaged tissue. The copolymers comprise numerous ester linkages so that the copolymers are erodeable in situ. Degradation products of the copolymers are soluble and non-toxic. The copolymers can be amine-reactive so that they can conjugate with proteins, such as collagen. Active ingredients, such as drugs, can be incorporated into compositions comprising the copolymers (see abstract). Jiang et al. teach on paragraphs 0042-0049 teach as follows:

    PNG
    media_image1.png
    619
    944
    media_image1.png
    Greyscale

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Jiang et al. do not specifically teach the incorporation of the MATEMPO in the copolymer composition. These deficiencies are cured by the teachings of Uemukai et al.
Uemukai et al.  teach thermoresponsive and redox-active block copolymers having 2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPO) moieties have been synthesized by using the reversible addition-fragmentation chain transfer (RAFT) polymerization technique. NIsopropylacrylamide (NIPAAm) and 2,2,6,6-tetramethylpiperidyl methacrylate (TEMPMA) monomers were copolymerized stepwise under RAFT polymerization conditions to afford the thermoresponsive block copolymers, PNIPAAm-block-PTEMPMA and PNIPAAm-block-PTEMPMA-block-PNIPAAm.Oxidation of tetramethylpiperidine groups in the copolymers successfully afforded the corresponding TEMPO-containing block copolymers. The resulting ∘C in its aqueous solution. Redox behavior of the resulting copolymer was observed by cyclic voltammetry. The potential of anodic current peak changed below and above the LCST of the block copolymer. These results indicate that the phase transition of thermoresponsive polymer influences the redox potential of TEMPO moieties (see abstract). The thermoresponsive polymer in water aggregate to form a rather hydrophobic reaction field and the substrates are probably concentrated and promoted the aldol reaction in the resulting hydrophobic field. Thus, such a hydrophobic field formed by thermoresponsive polymers could be utilized for various organic reactions in aqueous media. Beside the pH dependence on phase transition, several examples of thermoresponsive polymers with redox responsiveness have been reported such as PNIPAAm-based polymers containing ferrocenyl pendant groups or 2,2,6,6-tetramethylpiperidine 1-oxyl (TEMPO) groups. The polymers containing TEMPO moieties, which were prepared by the polymer reaction of poly(N-acryloxysuccinimide) with a mixture of 4-amino TEMPO and isopropylamine, were reported to show redox-sensitive LCST behavior. These polymers are promising for the application to the TEMPO-mediated redox reactions in the hydrophobic field generated by the phase transition of the thermoresponsive polymers (see pages 1-2). All copolymers containing TEMPO moieties exhibited redox sensitive LCST behavior. The observed LCSTs of the random copolymer in aqueous Na2SO4 increased from 22∘C to 32∘C by reduction with ascorbic acid and decreased in reverse by oxidation with K3[Fe(CN)6]. On the other hand, the LCST of the triblock copolymer was not so shifted under reduction and oxidation conditions. It is probably due to its block structure consisting of two relatively long PNIPAAm chains connected to the both sides of TEMPO-containing unit sequence. The TEM images of the triblock copolymer aggregates 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate MATEMPO in the copolymer of Jiang et al. because Uemukai et al.  teach thermoresponsive and redox-active block copolymers having 2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPO) moieties have been synthesized by using the reversible addition-fragmentation chain transfer (RAFT) polymerization technique. NIsopropylacrylamide (NIPAAm) and 2,2,6,6-tetramethylpiperidyl methacrylate (TEMPMA) monomers were copolymerized stepwise under RAFT polymerization conditions to afford the thermoresponsive block copolymers, PNIPAAm-block-PTEMPMA and PNIPAAm-block-PTEMPMA-block-PNIPAAm.Oxidation of tetramethylpiperidine groups in the copolymers successfully afforded the corresponding TEMPO-containing block copolymers. The resulting triblock copolymer was found to be thermoresponsive showing lower critical solution temperature (LCST) at 34∘C in its aqueous solution. Redox behavior of the resulting copolymer was observed by cyclic voltammetry. The potential of anodic current peak changed below and above the LCST of the block copolymer. These results indicate that the phase transition of thermoresponsive polymer influences the redox potential of TEMPO moieties (see abstract). The thermoresponsive polymer in water aggregate to form a rather hydrophobic reaction field and the substrates are probably concentrated and promoted the aldol reaction in the resulting hydrophobic field. Thus, such a hydrophobic field formed by thermoresponsive polymers could be utilized for various organic reactions in aqueous media. Beside the pH dependence on phase transition, several examples of thermoresponsive polymers with redox responsiveness have been  Uemukai et al.  teach the polymers containing TEMPO moieties, which were prepared by the polymer reaction of poly(N-acryloxysuccinimide) with a mixture of 4-amino TEMPO and isopropylamine, were reported to show redox-sensitive LCST behavior. These polymers are promising for the application to the TEMPO-mediated redox reactions in the hydrophobic field generated by the phase transition of the thermoresponsive polymers (see pages 1-2). All copolymers containing TEMPO moieties exhibited redox sensitive LCST behavior. The observed LCSTs of the random copolymer in aqueous Na2SO4 increased from 22∘C to 32∘C by reduction with ascorbic acid and decreased in reverse by oxidation with K3[Fe(CN)6]. On the other hand, the LCST of the triblock copolymer was not so shifted under reduction and oxidation conditions. It is probably due to its block structure consisting of two relatively long PNIPAAm chains connected to the both sides of TEMPO-containing unit sequence. The TEM images of the triblock copolymer aggregates obtained from their aqueous solutions indicate the formation of a polymer micelle. Therefore the oxidation state (see conclusion). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Jiang et al. and Uemukai et al.  because both references teach thermally responsive polymers made from PNIPAAm containing chains.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicants Arguments
Applicants argue as Dr. Zhu declares, the Examiner’s position, that one of skill would have combined the disclosures of Jiang and Uemukai with a reasonable expectation of success because both references utilize NIPAAm and involve thermoresponsive copolymers, is belied by the nature of the moieties used in the copolymer recited in claim 1 (Zhu Declaration, paragraphs 4 and 5). Specifically, Dr. Zhu focuses on the cross-reactivity that would be expected between a nitroxide-containing moiety, such as TEMPO, and other reactive constituents of the copolymer, such as MAPLA (Zhu Declaration, paragraphs 6 and 7). In particular, MAPLA includes reactive esters, which would not have been a concern to the authors of Uemukai, due to the relatively simple nature of the polymer disclosed therein (NIPAAm and TEMPO) (Zhu Declaration, paragraphs 6 and 7). As Dr. Zhu, an expert in the field of biomaterials and polymer science, states, “[i]t is difficult to directly synthesize copolymers containing TEMPO via free radical polymerization. This would require a monomer with both a double bond and TEMPO, which would be difficult to synthesize” (Zhu Declaration, paragraph 8). Dr. Zhu bases this statement on a number of facts. First, TEMPO contains a nitroxide radical (Zhu Declaration, paragraph 8). Such a nitroxide radical would react with the initiator during polymerization and grow a branch polymer chain from TEMPO (Zhu Declaration, paragraph 8). In doing so, the nitroxide radical would be consumed, thus losing antioxidant capacity, and the copolymer would be crosslinked at the same time, resulting in an insoluble network (Zhu Declaration, paragraph 8). Practically, then, the result would be a copolymer that lacks antioxidant activity and that does not exhibit thermal responsiveness with regard to gelation (Zhu Declaration, paragraph 8). As Dr. Zhu continues, to account for these issues, particular methods must be used, however the inclusion of ester-containing moieties, such as MAPLA, greatly complicates the issue in terms of limiting the reactive groups that can be used to react with the nitroxide-containing moiety (such as TEMPO) (Zhu Declaration, paragraphs 9-11). Furthermore, the use of ester-containing moieties, such as MAPLA, requires certain conditions (e.g., acidic), which further complicates issues, lowering efficiency of grafting and altering thermal sensitivity (Zhu Declaration, paragraphs 10 and 11). As Dr. Zhu concludes, based on the above information, synthesizing a copolymer as set forth in claim 1, while maintaining both antioxidant activity and thermal responsiveness, would not have been predictable based on the disclosures of Jiang and Uemukai (Zhu Declaration, paragraph 12)..
The above assertions are not found persuasive because Uemukai et al.  teach N-Isopropylacrylamide (NIPAAm) and 2,2,6,6-tetramethylpiperidyl methacrylate (TEMPMA) monomers. Furthermore, Uemukai et al. teach oxidation of tetramethylpiperidine groups in the copolymers successfully afforded the corresponding TEMPO-containing block copolymers. However, Dr. Zhu, in the declaration discusses the difficulty of directly synthesizing copolymers containing TEMPO via free radical polymerization. Dr. Zhu, furthermore, discusses the inclusion of ester-containing moieties, such as MAPLA, greatly complicates the issue in terms of limiting the reactive groups that can be used to react with the nitroxide-containing moiety (such as TEMPO). However, the prior art reference of Uemukai et al. utilizes not a TEMPO containing monomer but 2,2,6,6-tetramethylpiperidyl methacrylate (TEMPMA) as a monomer for polymerization followed by oxidation of tetramethylpiperidine groups in the resultant polymer. Neither the declaration nor the arguments address the use of 

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619